DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 11 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “the axial and/or radial movement” in line 2.  The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination the claim will be examined using “or”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (U.S. Patent Publication No. 2009/0172908 A1).
Regarding Independent Claim 1, Tang teaches a motor vehicle window wiper (Fig. 1), comprising: a wiper shaft (36); a wiper arm (24) configured for a wiper blade (blade of arm, 24 that wipes the vehicle window panel, 12); and a bearing part (sleeve, 38) mounted movably on the wiper shaft (36), the wiper arm (24) being fastened to the bearing part (38; Fig. 1).  
Regarding Claim 2, Tang teaches the motor vehicle window wiper (Fig. 1) wherein the bearing part (38) is mounted on the wiper shaft (36) so as to be displacable axially between an operating position (Fig. 3) of the motor vehicle window wiper and a changing position (Fig. 2) which permits changing of the wiper blade (Fig. 1), and the bearing part (38) is mounted on the wiper shaft (36) so as to be fixed radially in the operating position (Fig. 3) and movable radially in order to assume the changing position (Fig. 2).  

    PNG
    media_image1.png
    819
    557
    media_image1.png
    Greyscale

Regarding Claim 3, Tang teaches the motor vehicle window wiper (Fig. 1) wherein the bearing part (38) is configured as a sleeve (Fig. 2; Paragraph [0053]) which partially surrounds the wiper shaft 
Regarding Claim 4, Tang teaches the motor vehicle window wiper (Fig. 1) further comprising: a locking device (locking member, 42) which limits the axial and/or radial movement of the bearing part (38; Paragraph [0069]).  
Regarding Claim 5, Tang teaches the motor vehicle window wiper (Fig. 1) wherein the locking device (42) is operatively connected at least in sections to the sleeve (38) in a positively locking manner (Figs. 2 and 3).  
Regarding Claim 6, Tang teaches the motor vehicle window wiper (Fig. 1) wherein the locking device (42) has a profile which is configured transversely with respect to the longitudinal axis of the wiper shaft (36; Figs. 2 and 3) and on which a first receiving section (56) which is situated in the sleeve (38) and a second receiving section (44) are guided axially displaceably (Figs. 2 and 3), and a third receiving section  (52) which is situated between said first (56) and second (44) receiving sections is guided axially and rotationally (Figs. 2 and 3).  
Regarding Claim 7, Tang teaches the motor vehicle window wiper (Fig. 1) wherein as viewed transversely with respect to the longitudinal axis of the wiper shaft (36), the profile has at least a first receiving section (56) and a second receiving section (44), the first receiving section (56) being operatively connected to a first section of the sleeve (middle portion of sleeve, 38) in a positively locking manner (Fig. 2) in the operating position (Fig. 2), and the second receiving section (44) being operatively connected to a second section of the sleeve (38; along the outer side of the sleeve) in a positively locking manner in the changing position (Figs. 2 and 3).  
Regarding Claim 8, Tang teaches the motor vehicle window wiper (Fig. 1) wherein the sleeve (38) has at least one projection (52) which engages into the first receiving section (56) in the operating position (Fig. 2) and into the second receiving section (near 44) in the changing position (as 52 is removed; Fig. 2).  
Regarding Claim 9, Tang teaches the motor vehicle window wiper (Fig. 1) further comprising: a prestressing device (helical spring, 46) which is operatively connected to the bearing part (38) and prestresses the bearing part (38) in the changing position (Fig. 2).  
Regarding Claim 11, Tang teaches a motor vehicle (10), comprising: at least one motor vehicle window (panel, 12); a motor vehicle window wiper (Fig. 1) according to claim 1; and a drive (drive shaft, 22) operatively connected to the wiper shaft  (36) of the motor vehicle window wiper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. Patent Publication No. 2009/0172908 A1) in view of Tsukui et al. (U.S. Patent Publication No. 2002/0152573 A1).
Regarding Claim 10, Tang teaches all of the elements of claim 1 as discussed above.  It is also noted that Applicant has failed to positively claim a wiper blade in claim 1, therefore the limitation is interpreted as the intended use of a receptacle of the bearing part, that is, is in capable of receiving a wiper blade.
Tang does not teach the motor vehicle window wiper, wherein the wiper blade is received at least partially in a receptacle of the bearing part.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tang to further include the wiper blade is received at least partially in a receptacle of the bearing part, as taught by Tsukui, to facilitate replacing the wiper and the bearing in a single extraction, thus avoiding damage by replacing multiple parts.  
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: WO 2016 155931 A1 to Hawighorst teaches a wiper arm provided with a wiper blade for securing to an output shaft of a wiper system, said output shaft being mounted on a paired vehicle body in a pivotal manner about a central longitudinal axis via at least one bearing element. A connection portion  of the wiper arm  can be secured to the output shaft so as to be secured against rotation and in an axially movable manner in the direction of the central longitudinal axis  and can be spring-loaded in the direction of the vehicle body  by means of at least one spring element  which can be arranged in the region of the output shaft  in order to allow at least one height tolerance compensation of the wiper blade of the wiper arm secured to the output shaft  during operation.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723